Citation Nr: 1102584	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-31 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION


The Veteran had active military service from November 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Cheyenne, Wyoming, which, in pertinent part, denied service 
connection for PTSD.  

In November 2007, the Veteran testified at a Board 
videoconference hearing from the RO in Cheyenne, Wyoming, before 
a member of the Board in Washington, DC.  A transcript of the 
hearing is associated with the Veteran's claims folder.  

In an August 2009 decision, the Board denied service connection 
for PTSD.  The Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In March 2010, while his case was 
pending at the Court, VA's Office of General Counsel and the 
Veteran's representative filed a Joint Motion requesting that the 
Court vacate the Board's August 2009 decision.  That same month, 
the Court issued an Order vacating the August 2009 Board 
decision.

The Board notes that the Veteran originally applied for service 
connection for posttraumatic stress disorder (PTSD).  However, as 
the evidence indicates that he has other diagnosed mental 
disorders, to include depression, and the Veteran claims to have 
experienced psychiatric symptomatology since service, the Board 
finds that the claim should be reclassified as entitlement to 
service connection for a psychiatric disorder, to include PTSD 
and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(finding that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).

The Veterans Law Judge who presided at the November 2007 Board 
personal hearing and signed the August 2009 Board decision is no 
longer with the Board.  In May 2010, the Board issued a letter to 
the Veteran, asking whether he wished to attend another hearing 
before the Board.  The letter indicated that, if the Veteran did 
not respond within 30 days from the date of the letter, the Board 
would assume that the Veteran did not want another hearing and 
would proceed accordingly.  As the Veteran did not respond to 
this letter, the Board will proceed as stated.  As the original 
Veterans Law Judge is no longer with the Board, the undersigned 
Acting Veterans Law Judge has been assigned to this case. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

The Board finds that, in light of the Court's March 2010 order, 
additional development is warranted to address the merits of the 
Veteran's claim.  38 C.F.R. 
§ 19.9 (2010).  Specifically, the Court directed that the Board 
seek another medical opinion to determine whether the Veteran has 
a current diagnosis of PTSD, including for an examiner's comment 
on the relevance of psychological testing performed in 2005 which 
purportedly supports a PTSD diagnosis.  

In this case, the Veteran originally filed for service connection 
for PTSD related to stressors that occurred during his service in 
Vietnam.  The Veteran was not a combat veteran during service, 
nor has he claimed to have experienced combat service.  
Therefore, under the regulations promulgated at the time of the 
Board's August 2009 decision, the claimant's testimony alone was 
not sufficient to establish the occurrence of the claimed 
stressors, and his testimony had to be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).  

Although the Veteran claimed to have experienced many in-service 
stressors during the pendency of this appeal, many of the 
stressors, such as seeing dead bodies, could not be verified.  
However, service records sufficiently corroborated the Veteran's 
allegation of being exposed to hostile weaponry fire, 
specifically rocket attacks, while serving on the Army base at 
Phu Loi.

The Board notes that the claims file contains many records 
indicating treatment for a psychiatric disorder.  Of particular 
note, in a September 2005 Vet Center treatment record, 
specifically a treatment summary and evaluation, the Veteran 
reportedly indicated that, during Vietnam, he came under fire 
occasionally and saw dead bodies strewn along the roadside where 
he worked.  He did not specifically recall instances when he came 
under fire during Vietnam.    

The September 2005 Vet Center examiner indicated that 
psychological tests supported an Axis I diagnosis of PTSD.  On 
the Mississippi scale for PTSD, the Veteran scored a 108, which 
was above the cut-off score of 107 for PTSD.  On a Combat 
Exposure Scale, the Veteran received a score of five, indicative 
of light combat exposure. He also received a score of 11 on the 
Beck Depression Inventory, supporting a severe level of 
depression and a 13 on the Beck Anxiety Inventory, indicating a 
mild level of current anxiety.  He also scored a 51 on the PTSD 
checklist, above the cut-off score of 50, indicating PTSD.  The 
Vet Center examiner stated that this data was "consistent with 
clinical observations that show a clear pattern of significant 
depression likely from his military related Posttraumatic Stress 
Disorder."

The September 2005 Vet Center examiner stated that, during 
service, the Veteran "experienced events that have involved 
physical threat, serious injury and severe trauma to which he 
responded with intense fear or horror."  The examiner indicated 
that the memory of these traumatic experiences would come back in 
intensive and distressing recollections.  He stated that the 
Veteran would avoid exposure to these cues that resembled or 
symbolized aspects of the traumatic event.  The assessment was: 
(Axis I) Chronic PTSD with delayed onset; (Axis IV) social 
environment, inadequate social support, and isolation.

Subsequently, in a December 2008 VA psychiatric examination 
report, the Veteran reportedly indicated that, during his 
childhood, his mother was absent mostly and his father was a 
laborer who abused alcohol.  He said he did not remember most of 
his childhood "except the beatings" and denied any sexual abuse.  
The Veteran reported that at age 15 he started drinking and 
"partying."  The Veteran reported that during service he nearly 
died due to alcohol and drugs, and had problems with discipline, 
losing two pay grades after going AWOL and threatening an 
officer.  When asked what experiences troubled him most about 
Vietnam, the Veteran responded "not expecting to survive."  When 
asked which memory was imprinted most in his mind, he described 
viewing dead bodies of Viet Cong and observing their battle 
wounds.  When asked if there was anything else he remembered, he 
did not refer to any other dangerous stressors.  

When queried about intrusive memories in December 2008, the 
Veteran stated that he recalled "aircraft moving around" at Phu 
Lai Air Force Base and viewing dead bodies.  He stated that 
intrusive memories were triggered frequently by the sounds of the 
helicopter corps. In addition, certain smells would take him back 
to Vietnam.  He did not endorse any symptoms associated with 
rocket attacks.  He did not suffer from poor concentration, or 
endorse hypervigilance or exaggerated startle response.

The December 2008 VA examiner noted reviewing the claims folder 
prior to authoring his opinion.  In summation, the examiner 
opined that he found no link between the Veteran's posttraumatic 
features and the verified rocket attacks that occurred in 
Vietnam.  He noted that he had provided the Veteran with many 
opportunities to refer to traumatic events during the interview 
and the Veteran never referenced any rocket attacks.  The 
December 2008 VA examiner stated that he had found insufficient 
data to arrive at a diagnosis of PTSD.  He noted that, while the 
Vet Center examiner had diagnosed the Veteran with PTSD, several 
other evaluators had not done so.  The December 2008 VA examiner 
indicated that, during the interview, the Veteran had not 
endorsed symptoms and features of PTSD that would rise to the 
diagnostic criteria for that disorder, and his presentation was 
not consistent with that of many PTSD veterans he had examined.  

The December 2008 VA examiner stated that, in his opinion, the 
Veteran had borderline personality disorder, characterized by 
transient paranoid ideation, poor impulse control, emotional 
lability, intensive angry outbursts, intensive unstable 
relationships, externalizing responsibility for difficulties, and 
a history of drug and alcohol abuse.  The December 2008 VA 
examiner explained that the Veteran's maladaptive behavioral 
functioning during service (i.e., drug and alcohol abuse, going 
AWOL, threatening an officer), as well as his poor history of 
social functioning, were consistent with a personality disorder.  
The VA examiner also found the Veteran to have a major depressive 
disorder, which he opined was likely secondary to the personality 
disorder.

After reviewing this evidence, in an August 2009 decision, the 
Board denied the Veteran's claim, finding that the Veteran 
currently did not have PTSD.  In the decision, the Board relied 
primarily on the December 2008 VA psychiatric examination report.  
However, the Joint Motion for Remand noted that, while the 
December 2008 VA examiner noted the September 2005 Vet Center 
summary and evaluation in his report, the examiner failed to note 
the results of the psychological testing supporting a PTSD 
diagnosis included in the report.  Therefore, the matter must be 
remanded to seek another opinion as to whether the Veteran has 
PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
(finding that the Board's reliance on an "unsupported conclusion" 
in a medical opinion "hampers meaningful review by the Court").

Moreover, the Board notes that the PTSD regulations regarding 
stressor verification have changed since the issuance of the 
August 2009 Board decision.  Additionally, if a stressor claimed 
by a veteran is related to a veteran's "fear of hostile military 
or terrorist activity" and a VA or VA-contracted psychiatrist or 
psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service stressor 
so long as there is not clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of a veteran's 
service.  Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others . . . and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  75 
Fed. Reg. at 39,852.  Therefore, during the VA examination 
required by this remand, in light of the new regulations, the VA 
examiner should consider whether the Veteran developed PTSD due 
to an incident in service that caused a fear of hostile military 
or terrorist activity.  

Also, throughout the pendency of this appeal, the Veteran has 
reported experiencing symptoms of an incurred psychiatric 
disorder with onset in service.  The Veteran currently has a 
diagnosis of depression.  Therefore, as part of the VA 
examination required by this remand, the VA examiner should 
provide an opinion as to whether the Veteran has a psychiatric 
disorder, other than PTSD, that is related to service.  

In view of the foregoing and the Court's order, the case is 
REMANDED for the following action:

1.  The RO should arrange for the Veteran to 
be afforded a VA psychiatric examination to 
determine if he has a psychiatric disorder 
related to service.  The VA examiner should 
author an opinion as to whether the Veteran 
meets the diagnostic criteria for PTSD and, 
if so, whether such is linked to either the 
verified in-service stressor, specifically 
experiencing rocket attacks while stationed 
at Phu Loi, or to "fear of hostile military 
or terrorist activity" adequate to support a 
diagnosis of PTSD.  

The RO should inform the VA examiner of the 
verified in-service stressor and forward the 
relevant evidence from the claims folder to 
the VA examiner for review.  The psychiatric 
evaluation should include a review of the 
veteran's history and current complaints, as 
well as a comprehensive mental status 
evaluation and any tests deemed as necessary.  

The VA examiner should then offer an opinion 
addressing the following questions:

(a)  Does the veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)?

(b)  If so, is it at least as likely as 
not (50 percent or greater probability) 
that the Veteran's PTSD is causally linked 
to a verified in-service stressor(s) or to 
"fear of hostile military or terrorist 
activity" adequate to support a diagnosis 
of PTSD?

(c)  Does the Veteran meet the diagnostic 
criteria for a current psychiatric 
disorder, other than PTSD?

(d)  If so, is it at least as likely as 
not (50 percent or greater degree of 
probability) that any psychiatric disorder 
that is currently present began during 
service or is causally linked to any 
incident of service?

In the report, the VA examiner should comment 
on the relevance of the psychological testing 
performed at the Veterans Center in September 
2005, purportedly supporting a PTSD 
diagnosis.  

The VA examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal relationship; 
less likely weighs against the claim.

The VA examiner is requested to answer the 
question posed with use of the as likely, 
more likely, or less likely language.  The VA 
examiner is also asked to provide a rationale 
used in formulating his or her opinion in the 
written report.  If the VA examiner must 
resort to speculation to answer the question 
presented, he or she should so state in the 
examination report.

2.  After completion of the foregoing and all 
other necessary development, the RO should 
re-adjudicate the Veteran's claim.  If the 
benefits sought remain denied, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
and should be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran is advised to appear and participate in any scheduled 
VA examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran and his 
representative have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

